Tilghman C. J.
(After stating the case.) The objection is, that Mr. Smith's ordination should have been proved by the records of the church to which he belonged. This is certainly the best evidence : but the strictness of the rule is relaxed, in cases where the defendant, by his action or -words, has avowed the fact which is to be proved. One who receives tythes as a clergyman, confesses that he is a clergy*441man. So an 'inn keeper who writes over his door, that he is licensed to keep post houses,” confesses the license. In an action by an attorney for slander relating to a suit in which he was concerned as attorney, he was permitted to prove the fact of his being an attorney by parol- evidence, because the slanderous words expressly charged him with fraud in his business of attorney. Now in the present case the defendant said, “The Reverend Thomas Smith is a perjured man.” He asserted, that he was a clergyman : and therefore the strict evidence from the church records may be dispensed with. I am of opinion, that the parol evidence was properly received, and that the judgment should be affirmed.
Judgment affirmed.
Cases referred to by the Chief Justice. 1 Peake’s Evid. 29. 2 Gould’s Esp. Dig. 111. 515.